Citation Nr: 1732895	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction of non-service-connected pension benefits to $90 per month based on Medicaid-covered nursing home care was proper after July 1, 2011.

2.  Whether the Veteran's countable income exceeds the annual limit for receipt of non-service-connected pension benefits between January 1, 2011 and January 1, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which terminated the Veteran's non-service-connected pension benefits effective October 1, 2011 because the Veteran's countable income exceeded his maximum annual pension rate (MAPR).  The PMC also granted the Veteran's claim for entitlement to special monthly pension (SMP) based on need for aid and attendance effective August 16, 2012.  Since then, jurisdiction has moved to the VA regional office (RO) in Lincoln, Nebraska.  See October 2013 Form VA 8.  

The Veteran requested a hearing before the Board.  See June 2013 VA Form 9.  However, in October 2013, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).


FINDINGS OF FACT

1.  The Veteran left a Medicaid-approved nursing home in June 2011.  VA continued to pay the Veteran at the rate of $90 a month until November 2012.

2.  The Veteran's countable annual income, less excludable expenses, exceeds the maximum annual pension rate (MAPR) for non-service-connected pension benefits for 2011.

3.  The Veteran's countable annual income, less excludable expenses, does not exceed the MAPR for non-service-connected pension benefits for 2012.  



CONCLUSIONS OF LAW

1.  The reduction of non-service-connected pension benefits to $90 per month based on Medicaid-covered nursing home care was not proper after July 1, 2011.  
38 U.S.C.A. § 5503 (West 2014); 38 C.F.R. §§ 3.400, 3.501, 3.551 (2017).

2.  Though VA paid the Veteran $1,557 in back pay, the Veteran was entitled to $2,584 in back pay for non-service-connected pension payments from January 1, 2011 to January 1, 2013.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.57, 3.271, 3.272, 3.273 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has received a non-service-connected pension from April 24, 2001.  VA terminated the Veteran's pension payments effective May 14, 2008 because the Veteran was incarcerated more than 60 days following conviction of a felony or misdemeanor.  See November 2008 VA pension termination letter.  On October 7, 2010, after release from incarceration earlier that year, the Veteran applied to reinstate his non-service-connected pension.   

Improved non-service-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability.  38 U.S.C.A. § 1521(a) (West 2014).  Basic entitlement to pension exists if, amongst other criteria, the Veteran's income is not in excess of the specified MAPR.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.23 (2017).  The MAPR depends on multiple criteria; specifically, an unmarried Veteran (or married but not living with or reasonably contributing to the support of the Veteran's spouse) without dependents shall be paid at the annual rate of $11,830, reduced by the amount of the Veteran's annual income.  38 U.S.C.A. § 1521(b).  
In contrast, an unmarried Veteran without dependents in need of regular aid and attendance shall be paid $19,736, reduced by the amount of the Veteran's annual income.  38 U.S.C.A. § 1521(d)(1).  
In determining annual income for pension payments, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  
38 C.F.R. § 3.271.  This includes disability compensation from the Social Security Administration (SSA).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  
38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  
38 C.F.R. § 3.271(a)(1)-(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c); see also 38 U.S.C.A. § 1503.

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and unreimbursed medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  

VA pension law also provides that effective November 5, 1990, and terminating on September 30, 2011, if an unmarried Veteran without children is receiving Medicaid-covered nursing home care, no pension in excess of $90 per month shall be paid to or for the Veteran for any period after the month in which the Medicaid payments begin.  See 38 U.S.C.A. § 5503; 38 C.F.R. § 3.551(i).  However, the law does not sunset under 38 U.S.C.A. § 5503 until September 30, 2024.  
See 38 U.S.C.A. § 5503(d)(7).  VA law further states that the effective date of discontinuance of pension based on Medicaid-covered nursing home care will be the last day of the calendar month in which Medicaid payments begin, the last day of the month following 60 days after issuance of a pre-reduction notice required under § 3.103(b)(2), or the earliest date on which payment may be reduced without creating an overpayment, whichever day is later.  38 C.F.R. §3.501(i)(6).  The Veteran's regular pension may be restored when he or she no longer resides at a Medicaid-covered nursing home.  See 38 C.F.R. § 3.400(a).

As stated above, the Veteran applied to reinstate his pension after incarceration release in October 2010.  By May 2011 letter, VA reopened the Veteran's disability pension benefits claim received October 7, 2010.  Accordingly, VA paid the Veteran $985 a month effective July 22, 2010 and reduced his rate to $90 a month effective June 2011.  VA reduced his rate to the Medicaid rate because he was an unmarried Veteran who resided in a Medicaid-approved nursing home, was covered by Medicaid, and had no dependents.  See May 2011 letter.  On July 12, 2011, the Veteran called VA to report that he was no longer a resident at a Medicaid-approved nursing home and that he resided on his own.  Further, in a December 2011 letter, the Veteran stated he only resided in a Medicaid-approved nursing home from May 2011 to June 2011.  In the letter, he expressed disagreement with VA's decision to reduce his compensation amount to $90 a month.  

As the Board finds no reason to doubt the Veteran's whereabouts, his full monthly pension is restored upon discharge from a Medicaid-covered nursing facility care.  Thus, at most, the Veteran was entitled to $985 a month from August 1, 2011.  

Nevertheless, as stated above, VA must subtract countable income from the Veteran's pension award absent exceptions.  In this case, the Veteran received a lump sum $12,712 payment from SSA.  See April 2013 Notice of Disagreement (NOD).  He has not received other countable income from other sources since release from incarceration.  However, the lump sum constitutes the Veteran's monthly award of $908 payable from August 2010 to September 2011.  The Veteran then received the following SSA payments: (1) $908 a month for October 2011 and November 2011; (2) $941 a month from December 2011 to November 2012; and (3) $957 from December 2012.  See February 2013 SSA printout.  Thus, the Veteran's SSA payment in October 2011 should be characterized as a recurring monthly payment instead of a windfall as the Veteran earned the disability benefit from August 2010 to September 2011 and such payment is distinguishable from other types of irregular or nonrecurring payments such as inheritance.  
See 38 C.F.R. § 3.273.      

In February 2013, the PMC granted the Veteran's claim for entitlement to a special monthly pension (SMP) based on need for aid and attendance effective August 16, 2012.  As such, the Veteran's MAPR increased from $11,830 to $20,447 in November 2012 and $20,795 in December 2012 when accounting for the Veteran's cost of living adjustment (COLA).     

Based upon the above, the Veteran earned $13,833 from January 1 to December 31, 2011; as such, his countable income exceeded his MAPR.  Thus, his pension payment should have been $0 for 2011.  38 U.S.C.A. § 1521(b).  From January 1 through November 30, 2012, the Veteran earned $941 a month; thus, he was entitled to a pension payment of $44 a month from January through July 2012.  As the Veteran's effective date for SMP was August 2012, he should have received $762 a month for August, September, and October 2012.  Since then, the Veteran was paid at a properly calculated rate; specifically, VA subtracted his countable SSA income from his aid and attendance SMP rate.  

The Veteran also claimed he paid $3,200 for his child's medical expenses from August to December 2012.  See December 2012 Medical Expense Report.  However, the Veteran did not provide documentation of said payments or name the provider.  Further, VA has no record of the Veteran having dependent children in his household.  As the Veteran did not incur unreimbursed medical expenses by a child or member/constructive member of the Veteran's household, the Veteran is not entitled to an offset to his countable income.  38 C.F.R. § 3.272(g)(1); see also 38 C.F.R. § 3.57 (defining "child" for VA pension purposes).  

Thus, based on the calculations above, the Veteran was owed $0 for 2011, $308 for January 2012 to July 2012, and $2,286 for August to October 2012, amounting to $2,584 in pension back pay.  

For the same period, VA determined that the Veteran was owed $1,557 in pension back pay.  See June 2013 Statement of the Case (SOC).  The PMC incorrectly assumed a Medicaid nursing home adjustment from June 2011 to November 2012 even though the Veteran first informed VA that he was not living there in July 2011.  Nevertheless, the PMC paid the Veteran $1,557.  Id.  Accordingly, resolving all doubt in the Veteran's favor, a $1,027 payment to the Veteran is granted.    


ORDER

The Veteran's non-service-connected pension rate from July 1, 2011 is restored to his regular non-service-connected pension rate.

A $1,027 reimbursement payment, which reflects the difference between the Veteran's actual payout and owed back pay from October 2011 to November 2012, is granted subject to the laws and regulations governing monetary awards.  




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


